 In the Matter OfCOWELLPORTLANDCEMENTCOMPANY, A CORPORATIONandINTERNATIONALUNION,MINE, MILL&SMELTER WORKERS OFAMERICA, LOCAL#356Case No. C-390ORDER SETTING ASIDE DECISION AND ORDERFebruary 16, 1940The Board, on September 6, 1938, having issued a Decision andOrder in the above-entitledcase;,the United States Circuit Courtof Appeals for the Ninth Circuit, upon a petitionfor a decree en-forcing the said Order, having directed "the remand of the proceed-ing to the Board for such action as it may deem proper";and theBoard having duly considered the matter,IT IS HEREBY ORDEREDthat the said Decision and Order, dated Sep-`tember6, 1938,be, and it. hereby is, set aside.18 N. L. R.B. 1020.20 N. L.R. B., No. 44454